DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, 11-15, 20-27, 40, 42, 45-49, 52 and 54-58, drawn to compounds and pharmaceutical compositions of Formula I.
Group II, claims 59, 60, 66 and 67, drawn to a method of treating a MEK-inhibitor responsive disorder comprising administering a compound of claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Although the chemical compounds of Groups I and II share a common structure of Formula I, the common structure is not a significant structural element because it WO 2008/06481.  Further, the compounds of these groups do not belong to a recognized class of chemical compounds.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of compounds of Formula I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2008/06481 (PTO-1449).  WO ‘481 discloses compounds of claimed Formula I as disclosed below (see Summary of the Invention and paragraph 0011):

    PNG
    media_image1.png
    805
    1008
    media_image1.png
    Greyscale


Telephonic Election
During a telephone conversation with Yaohua Dong on May 6, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 3, 11-15, 20-27, 40, 42, 45-49, 52 and 54-58 .  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 59, 60, 66 and 67 withdrawn from 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Yaohua on May 11, 2021.
The application has been amended as follows: 
CANCEL claims 57, 59, 60, 66 and 67.
INSERT new claim 68 with the following:
	68.	The compound of claim 1, selected from the group consisting of:

    PNG
    media_image2.png
    220
    265
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    228
    249
    media_image3.png
    Greyscale

and
    PNG
    media_image4.png
    259
    274
    media_image4.png
    Greyscale
.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest relevant prior art is WO 2008/067481 (PTO-1449).  During the search and examination process, Examiner discovered that the following differences existed between the WO ‘481 and the instant application as provided by Applicant’s specification:

    PNG
    media_image5.png
    341
    1071
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    828
    766
    media_image6.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN MABRY/
Primary Examiner
Art Unit 1625